Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species II (Fig. 7-11), claims 4-7 in the reply filed on 08/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claims 4-7 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “covering the gates” has antecedent issues. It should be “covering the plurality of gates.

Claim 4 recites “between two adjacent gates” has antecedent issues which should be “between two adjacent gates of the plurality of gates”

Claim 6 is indefinite/contradictory in view of the term “simultaneously” in claim 4. Appropriate correction is required.

Claims 5-7 are also rejected being dependent on rejected claim 4.

“a plug” in lines 13-14 is indefinite as it is not clear is it a new plug or the previously recited plug. Appropriate correction is required.

Claim 3 is also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4. Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being obvious over Jeong et al (US Patent 9,287,395).

Regarding claim 4: Jeong teaches in Fig. 3a-3k about a method of forming a semiconductor memory device, comprising: 
providing a substrate 12 ;
forming a plurality of gates 24 in the substrate, extending along a first direction (vertical direction); 
forming a semiconductor layer 27 on the substrate (Fig. 3e), covering the gates; 
forming a plug 46 in the semiconductor layer, between two adjacent gates (Fig. 3i); 

    PNG
    media_image1.png
    660
    814
    media_image1.png
    Greyscale


wherein the forming of the plug comprises.
forming a plug hole in the semiconductor layer (Fig. 3g);
forming a conductive layer 36 on the semiconductor layer to fill in the plug hole (Fig. 3h); and
forming a sacrificial layer on the conductive layer (col.6, lines 51-55 teaches about mask which is interpreted as sacrificial layer); and
performing an etching process to simultaneously remove the sacrificial layer and the conductive layer (col.6, lines 51-55 teaches about etch-back process) on the semiconductor layer (as marked above);
performing a deposition process to from a stacked structure (comprising 53, 55) on the semiconductor layer (Fig. 3j); and
patterning the stacked structure to form a plurality of bit lines, with one of the bit lines directly in contact with the plug (Fig. 3k).

Regarding claim 5: Jeong teaches in (col.6, lines 51-55 teaches about etch-back process) wherein the etching process is performed by using an etchant which has a same etching selectivity related to the sacrificial layer and the conductive layer (as the mask and the conductive layer both etched at the same time and therefore must have same etching selectivity) . 

Regarding claim 7: Jeong teaches in Fig. 3i wherein a planar top surface is formed on the conductive layer after the etching process


    PNG
    media_image2.png
    355
    681
    media_image2.png
    Greyscale



5.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Jeong et al (US Patent 9,287,395) and in view of Cheng et al. (US PGPUB 2015/0061042 A1)

Regarding claim 6: Jeong does not explicitly talk about wherein the etching process comprises: a first etching process, removing a portion of the sacrificial layer to expose a top surface of the conductive layer; and a second etching process, completely removing the sacrificial layer and the conductive layer on the semiconductor layer.

Cheng teaches in [0016] about single or multiple etching process to form stack structure.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Cheng’s teachings in Jeong’s etching process as a well known design requirement technique. 


6.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Park et al (US PGPUB  2012/0132970 A1).

Regarding claim 1: Park teaches in Fig. 4A-11B about a method of forming a semiconductor memory device, comprising: 
providing a substrate 100 ;
forming a plurality of gates 108 in the substrate, extending along a first direction (vertical direction); 
forming a semiconductor layer 114 (as no specific type is claimed and therefore in BRI having silicon in layer 114 this layer has been interpreted as semiconductor layer) on the substrate (Fig. 4A), covering the gates; 
forming a plug 122 in the semiconductor layer, between two adjacent gates (Fig. 8A); 
wherein the forming of the plug comprises.
forming a plug hole in the semiconductor layer (Fig. 5A);
forming a conductive layer 122 on the semiconductor layer to fill in the plug hole (Fig. 8A, [0067]-[0068]); and
forming a sacrificial layer on the conductive layer ([0070] teaches about mask which is interpreted as sacrificial layer); and
performing an etching process ([0069]-[0070]) to remove the conductive layer on the semiconductor layer till a center top surface of the conductive layer being level with a top surface of the semiconductor layer (as shown in Fig. 8A), to form a plug;
performing an etching process to simultaneously remove the sacrificial layer and the conductive layer ([0070] teaches about anisotropically etching and the mask is gone too) on the semiconductor layer (as marked above);
performing a deposition process to from a stacked structure (comprising 124, 126 etc.) on the semiconductor layer (Fig. 11A); and
patterning the stacked structure to form a plurality of bit lines [0073], with one of the bit lines directly in contact with the plug (Fig. 11B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897